[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAR 24, 2010
                             No. 09-15648                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                 D. C. Docket No. 05-00405-CR-T-17-EAJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ORACIN WATSON FILSAIME,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 24, 2010)

Before CARNES, HULL and MARCUS, Circuit Judges.

PER CURIAM:
      Leonard E. Clark, appointed counsel for Oracin W. Filsaime, has moved to

withdraw from further representation of the appellant, because, in his opinion, the

appeal is without merit. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s denial of Filsaime’s 18 U.S.C. § 3582(c)(2) motion is AFFIRMED.




                                           2